Russell, C. J.
1. There was ample evidence upon which to base the finding of the court, and the errors complained of are not of sufficient materiality to require a reversal of the judgment refusing a new trial.
2. The action being for damages for breach of contract, the finding of $8.65 as interest eo nomine, in addition to the principal sum sued for, was erroneous; and direction is given that this sum be written off the judgment. Snowden v. Waterman, 110 Ga. 100 (35 S. E. 309) ; Western & Atlantic R. Co. v. Brown, 102 Ga. 13 (29 S. E. 130).
. Judgment affirmed, with direction.